Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 1 of 7 Page ID
                                 #:8075
Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 2 of 7 Page ID
                                 #:8076
Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 3 of 7 Page ID
                                 #:8077
Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 4 of 7 Page ID
                                 #:8078
Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 5 of 7 Page ID
                                 #:8079
Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 6 of 7 Page ID
                                 #:8080
Case 2:16-cv-06603-PSG-PLA Document 233-3 Filed 12/02/19 Page 7 of 7 Page ID
                                 #:8081
